Dismissed and Memorandum Opinion filed July 5, 2007







Dismissed
and Memorandum Opinion filed July 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00160-CV
____________
 
CHRISTOPHER PATTERSON, Appellant
 
V.
 
PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 834272
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 14, 2006.  On March 29, 2007, this
court ordered the parties to mediate this appeal.  On June 18, 2007, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July 5,
2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.